                Case 2:20-cr-00227-TLN Document 9 Filed 02/17/21 Page 1 of 3



 1 McGREGOR W. SCOTT
   United States Attorney
 2 JILL M. THOMAS
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone:(916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-0227-TLN
12                                     Plaintiff,         STIPULATION AND [PROPOSED] PROTECTIVE
                                                          ORDER REGARDING DISCOVERY
13                          v.
14   BRIAN EARL TURNER,
15                                     Defendant.
16

17                                                  I.   INTRODUCTION

18          IT IS HEREBY STIPULATED by and between the parties hereto through their respective

19 counsel, Jill M. Thomas, Assistant United States Attorney, attorney for Plaintiff, and Mia Crager,

20 attorney for Brian Earl Turner, that the Court should approve the proposed protective order governing

21 discovery. The proposed protective order relates to the protection of personal identifying information

22 (PII) contained within audio/video files captured by the Vallejo Police Department’s mobile video audio

23 recording system (“body cam footage” and “dash cam footage”). Likewise, the proposed protective

24 order relates to the protection of PII contained within audio dispatch systems, including 911 calls.

25                               II.      PROTECTED IDENTIFYING INFORMATION

26          1. Portions of the discovery in this case are expected to contain personal information of the

27 defendant, associates of the defendant, and other non-involved parties who were present after the

28 attempted traffic stop near the smoke shop, during the search for the defendant, or whose property was
                                                       1
                Case 2:20-cr-00227-TLN Document 9 Filed 02/17/21 Page 2 of 3



 1 entered during the search for the defendant.

 2           2. In the absence of a protective order, redactions would be necessary to avoid the unauthorized

 3 disclosure or dissemination of PII to individuals not party to the court proceedings in this matter.

 4           3. By this stipulation, the parties jointly request that the Court issue a protective order pursuant to

 5 Rule 16(d) of the Federal Rules of Criminal Procedure and its general supervisory authority.

 6           4. The Protective Order applies to all discovery containing PII. Discovery that does not contain

 7 PII is not subject to the Protective Order.

 8           5. Defense Counsel, defense counsel staff, retained experts, and investigators: Discovery

 9 containing PII may be shared and viewed by members of the defense team listed above as necessary for

10 the preparation of the defense in this case. Discovery containing PII shall not be disseminated to any

11 other person except by further order of the Court, unless the PII is redacted. The terms “staff” and

12 “investigator” shall not be construed to describe any defendant or other person not: (1) regularly

13 employed by counsel, or (2) licensed as an investigator, or (3) retained as an expert.

14           6. Defendant: The defendant may review items containing unredacted PII in the presence of

15 defense counsel, defense counsel staff, retained experts, and investigator, which includes reviewing

16 items telephonically, through videoteleconferencing, or through other digital mediums/platforms. Those

17 persons who have access to unredacted PII shall not give a copy of the unredacted PII to the defendant

18 without further order of the Court.

19           7. Others: The defendant, defense counsel, defense counsel’s staff, and investigator shall not:

20 (a) give discovery that contains PII (or copies of such materials) to any person or (b) otherwise transmit

21 PII to any person.

22           8. Court Filings: Parties will redact PII from any Court filings and refrain from otherwise

23 placing PII in the public record. If necessary to file PIIin Court filings, parties will either redact PII

24 from public filings or seek leave of the Court to file materials containing that information under seal, if

25 redaction would frustrate the purposes of making the filing.

26 ///

27 ///

28 ///
                                                           2
                 Case 2:20-cr-00227-TLN Document 9 Filed 02/17/21 Page 3 of 3



 1            9. Nothing in this stipulation will be construed to prevent defense counsel, counsel’s staff, or

 2 investigator a reasonable opportunity to prepare.

 3
                                                            Respectfully submitted,
 4

 5 Dated: February 16, 2021                                 /s/ Jill M. Thomas
 6                                                          JILL M. THOMAS
                                                            Assistant U.S. Attorney
 7

 8 Dated: February 16, 2021                                 /s/ Mia Crager
                                                            MIA CRAGER
 9                                                          Attorney for Brian Earl Turner
10

11                                                     ORDER
12

13       1. It is ordered that the parties comply with the protective measures outlined in Section II of their
14 stipulation regarding PII.

15       2.   Any disputes regarding the above or problems implementing this order shall be brought to the
16 attention of the court through representative counsel after first consulting opposing counsel.

17

18 IT IS SO ORDERED.

19
     Dated: February 16, 2021
20

21

22

23

24

25

26

27

28
                                                           3
